Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 1 of 23                  PageID 3178




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE


 Favian Busby, Terric Edwards, Russell Leaks,
 Saul Molina Martinez, Joseph Nelson, and Mark
 Phillips, on their own behalf and on behalf of
 those similarly situated;

                               Petitioners-
                               Plaintiffs,
                                                      Case No. 2:20-cv-2359-SHL
                        v.

 Floyd Bonner, Jr., in his official capacity,
 Shelby County Sheriff, and the Shelby County
 Sheriff’s Office;

                               Respondents-
                               Defendants.




 MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND
                 PERMISSION TO POST CLASS NOTICE


        Pursuant to Fed. R. Civ. P. 23(e), Plaintiffs Favian Busby, Terric Edwards, Russell Leaks,

 Saul Molina Martinez, Joseph Nelson, and Mark Phillips (collectively “Named Plaintiffs”),

 through counsel and on behalf of similarly situated individuals (“Plaintiffs”), and Defendants

 Floyd Bonner, Jr. and the Shelby County Sheriff’s Office (collectively “Defendants”), through

 counsel, move for preliminary approval of a class action settlement.
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 2 of 23                    PageID 3179




        The Parties respectfully move for entry of the Preliminary Approval Order (attached to the

 Memorandum of Law as Exhibit A): (a) granting preliminary approval of the settlement embodied

 in the proposed Consent Decree attached as Exhibit B and the proposed Settlement Agreement

 attached as Exhibit C; (b) approving the forms of notice attached as Exhibits D and E; (c)

 establishing a procedure for providing notice of the settlement and Consent Decree to members of

 the Class and Subclass and affording them an opportunity to object; and (d) setting a date and time

 for a fairness hearing approximately 5 weeks from the date the Court grants this Motion.

        The grounds for this motion are set forth in the accompanying Memorandum of Law and

 the Exhibits thereto.

                                              Respectfully submitted,

                                                      PENTECOST, GLENN & MAULDIN,
                                                      PLLC
                                                      By: /s/ Nathan D. Tilly
                                                      James I. Pentecost (#11640)
                                                      Nathan D. Tilly (#31318)
                                                      J. Austin Stokes (#31308)
                                                      162 Murray Guard Drive, Suite B
                                                      Jackson, Tennessee 38305
                                                      (731) 668-5995

                                                      AND

                                                      Marlinee C. Iverson (#18591)
                                                      Bridgett L. Stigger (#29415)
                                                      Shelby County Attorney’s Office
                                                      160 North Main Street, Suite 950
                                                      Memphis, TN 38103
                                                      (901) 222-2100

                                                      Attorneys for Respondents-Defendants




                                                 2
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 3 of 23             PageID 3180




                                          AMERICAN CIVIL LIBERTIES UNION
                                          By: /s/ Andrea Woods_____________
                                          Andrea Woods
                                          125 Broad Street, 18th Floor
                                          New York, NY 10004
                                          Telephone: (212) 549-2500
                                          awoods@aclu.org


  Brice M. Timmons (Bar No. 29582)         Amreeta S. Mathai
  Black McLaren Jones Ryland & Griffee,    Jeffery P. Robinson
  A Professional Corporation               American Civil Liberties Union
  530 Oak Court Dr. Suite 360              125 Broad Street, 18th Floor
  Memphis, TN 38117                        New York, NY 10004
  Telephone: (901) 762-0535                Telephone: (212) 549-2500
  Facsimile: (901) 762-0527                amathai@aclu.org
  btimmons@blackmclaw.com                  jrobinson@aclu.org

  Josh Spickler (Bar No. 021019)           Zoe Brennan-Krohn
  Wesley Dozier (Bar No. 037735)           American Civil Liberties Union
  Just City P.O. Box 41852                 39 Drumm Street
  Memphis, TN 38174                        San Francisco, CA 94111
  Telephone: (901) 206-2226                Telephone: (415) 343-0769
  josh@justcity.org                        zbrennan-krohn@aclu.org

  Steven John Mulroy (Bar No. 28831)       Maria Morris
  Bredesen Professor of Law                American Civil Liberties Union
  Cecil C. Humphreys School of Law,        915 15th Street N.W., 7th Floor
  University of Memphis                    Washington, D.C. 20005
  1 N. Front St.                           Telephone: (202) 548-6607
  Memphis, TN 38103                        mmorris@aclu.org
  Telephone: (901) 603-877
  smulroy@memphis.edu                      Thomas H. Castelli (Bar No. 24849)
                                           Stella Yarbrough (Bar No. 33637)
                                           ACLU Foundation of Tennessee
                                           P.O. Box 120160
                                           Nashville, TN 37212
                                           Telephone: (615) 320-7142
                                           tcastelli@aclu-tn.org
                                           syarbrough@aclu-tn.org




                                            3
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 4 of 23   PageID 3181




  PAUL, WEISS, RIFKIND, WHARTON &
  GARRISON LLP
  Joseph Bial*
  2001 K Street NW
  Washington, D.C. 20006-1047
  Telephone: (202) 223-7300
  Fascimile: (202) 223-7420
  jbial@paulweiss.com

  Darren Johnson*
  Meredith L. Borner
  Jonathan M. Silberstein-Loeb
  Edward C. Robinson, Jr.
  1285 Avenue of the Americas
  New York, NY 10019-6064
  Telephone: (212) 373-3000
  Fascimile: (212) 757-3990
  djohnson@paulweiss.com
  mborner@paulweiss.com
  jsilberstein-loeb@paulweiss.com
  erobinson@paulweiss.com

  * = pro hac vice application forthcoming

  Attorneys for Petitioners-Plaintiffs




                                             4
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 5 of 23           PageID 3182




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE


 Favian Busby, Terric Edwards, Russell Leaks,
 Saul Molina Martinez, Joseph Nelson, and Mark
 Phillips, on their own behalf and on behalf of
 those similarly situated;

                             Petitioners-
                             Plaintiffs,
                                                  Case No. 2:20-cv-2359-SHL
                       v.

 Floyd Bonner, Jr., in his official capacity,
 Shelby County Sheriff, and the Shelby County
 Sheriff’s Office;

                             Respondents-
                             Defendants.




   MEMORANDUM OF LAW IN SUPPORT OF THE PARTIES’ JOINT MOTION FOR
  PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND PERMISSION
                       TO POST CLASS NOTICE
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 6 of 23                                                     PageID 3183




                                                  TABLE OF CONTENTS

     ARGUMENT .......................................................................................................................2
     I.        Preliminary Approval of the Parties’ Settlement .....................................................2
               A.         There is No Risk of Fraud or Collusion.......................................................3
               B.         The Complexity, Expense, and Likely Duration of the Litigation
                          Favor Settlement ..........................................................................................4
               C.         The Parties Have Engaged in Sufficient Discovery for Plaintiffs
                          to Gauge the Adequacy of Settlement .........................................................5
               D.         Likelihood of Success on the Merits ...........................................................7
               E.         Class Counsel and Class Representatives Agree that the
                          Settlement Is Favorable ...............................................................................8
               F.         Reaction of Absent Class and Subclass Members .......................................9
               G.         The Settlement Serves the Public Interest ...................................................9
     II.       Reasonable Notice to the Class Requires Posting Notices In the Jail .....................9
     CONCLUSION..................................................................................................................12




                                                                    ii
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 7 of 23                                                        PageID 3184




                                                TABLE OF AUTHORITIES

                                                                                                                             Page(s)

     Cases

     Does 1-2 v. Déjà Vu Services, Inc.,
        925 F.3d 886 (6th Cir. 2019) ......................................................................................... 2

     Fidel v. Farley,
        534 F.3d 508 (6th Cir. 2008) ....................................................................................... 10

     In re Gen. Tire & Rubber Co. Sec. Litig.,
         726 F.2d 1075 (6th Cir. 1984) ..................................................................................... 10

     Int’l Union, UAW, et al. v. General Motors Corp.,
         497 F.3d 615 (6th Cir. 2007) ................................................................................... 7, 10

     N.Y. State Teachers’ Ret. Sys. v. Gen. Motors Co.,
        315 F.R.D. 226 (E.D. Mich. 2016) ................................................................................ 5

     In re S. Ohio Corr. Facility,
         173 F.R.D. 205 (S.D. Ohio April 22, 1997) ................................................................ 10

     Statutes

     42 U.S.C. § 1983.................................................................................................................. 2

     48 U.S.C. § 2241.............................................................................................................. 1, 2

     Americans with Disabilities Act Title II ...................................................................... 1, 7, 8

     Rehabilitation Act Section 504 ........................................................................................ 1, 8

     Other Authorities

     Fed. R. Civ. P. 23(e) ............................................................................................................ 2

     Fed. R. Civ. P. 23(e)(1)...................................................................................................... 10

     Fed. R. Civ. P. 23(e)(2)........................................................................................................ 3




                                                                     iii
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 8 of 23                      PageID 3185




                                         INTRODUCTION

            Plaintiffs brought this case as a class action, alleging that in continuing to detain

     medically vulnerable and disabled persons during the COVID-19 pandemic, Defendants

     violated Plaintiffs’ constitutional and statutory rights. Plaintiffs brought claims for

     declarative and injunctive relief and/or a writ of habeas corpus under 48 U.S.C. § 2241 as

     well as discrimination on the basis of disability in violation of Title II of the Americans

     with Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act (“Rehab Act”).

     Plaintiffs sought, among other things, release from the Jail via a temporary restraining order

     and/or preliminary injunction. In response, Defendants denied they violated Plaintiffs’

     constitutional or statutory rights. Defendants disputed Plaintiffs’ allegations concerning

     Plaintiffs’ safety in the Shelby County Jail (the “Jail”) and asserted that they implemented

     numerous practices and procedures that appropriately combated and prevented the spread

     of COVID-19 in the Jail.

            By Order dated June 10, 2020, the Court denied Defendants’ motion to dismiss and

     certified a Class and Subclass of medically vulnerable and disabled individuals detained

     pretrial at the Jail who are at high risk of serious injury or death from COVID-19. See ECF

     No. 38. Subsequently, the Court heard proof from the parties as well as an Independent

     Inspector concerning the Jail’s response to COVID-19. After hearing proof, the Court, in

     its August 7, 2020 Order, denied the Plaintiffs’ motion for preliminary injunction. See

     ECF No. 124. While the Court found that the proof showed “failures with how the Jail

     detains medically vulnerable detainees amid this pandemic,” the Court concluded that

     “these failures can likely be remedied quickly.” ECF No. 124, Pg.ID 2814–16. As a result,

     on September 15, 2020, Plaintiffs sought leave to file an amended complaint seeking relief



                                                   1
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 9 of 23                      PageID 3186




     under 42 U.S.C. § 1983 in addition to habeas relief under 28 U.S.C. § 2241. See ECF No.

     137. That motion is sub judice.

             At different times during these proceedings the parties have endeavored to settle

     their dispute. The Court’s August 7 Order added additional impetus to these efforts. On

     December 16, 18, and 22, 2020, the parties engaged in mediation, which proved successful.

     The parties now bring this motion seeking preliminary approval of their class action

     settlement, which if approved would result in the entry of a Consent Decree, in the form

     attached hereto as Exhibit B (the “Decree”), as well as a Release and Settlement

     Agreement, in the form attached hereto as Exhibit C (the “Agreement” and together with

     the Decree, the “Settlement”).

             The Decree and Agreement meet the requirements the Court must evaluate in

     considering whether to grant the motion seeking preliminary approval because there is no

     risk of fraud or collusion; the complexity, expense, and likely duration of the litigation

     favor settlement; the parties have engaged in sufficient discovery for Plaintiffs to gauge the

     adequacy of settlement; the parties are using settlement to resolve a legitimate legal and

     factual disagreement; the Class counsel and Class representatives agree that the settlement

     is favorable; Plaintiffs’ counsel is not aware of any objections from absent Class and

     Subclass members; and the settlement serves the public interest.

                                            ARGUMENT

        I.      Preliminary Approval of the Parties’ Settlement

             Fed. R. Civ. P. 23(e) requires the “court’s approval” for any settlement of claims

     of a certified class. The Court may only approve a class settlement after holding a hearing

     to determine whether the settlement is “fair, reasonable, and adequate.” Does 1-2 v. Déjà

     Vu Services, Inc., 925 F.3d 886, 894 (6th Cir. 2019). The Court makes this determination

                                                   2
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 10 of 23                      PageID 3187




     after considering whether: (A) the class representatives and class counsel have adequately

     represented the class; (B) the proposal was negotiated at arm’s length; (C) the relief

     provided for the class is adequate; and (D) the proposal treats class members equitably

     relative to each other. See Fed. R. Civ. P. 23(e)(2). The key factors for the Court to

     consider when undertaking this inquiry include: (1) the risk of fraud or collusion; (2) the

     complexity, expense, and likely duration of the litigation; (3) the amount of discovery

     engaged in by the parties; (4) the likelihood of success on the merits; (5) the opinions of

     class counsel and class representatives; (6) the reaction of absent class members; and (7)

     the public interest. See Does 1-2, 925 F.3d 886 at 894–95 (citing Int’l Union, UAW, et al.

     v. General Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007) (hereinafter “UAW”)). The

     settlement proposed by the parties satisfies these criteria.

        A. There is No Risk of Fraud or Collusion

            There has been no suggestion of any conflicts of interest with respect to the

     negotiation of the Settlement, and there were none.            The proposed Decree and the

     Agreement before this Court were negotiated at arms-length by attorneys with no conflicts

     of interest who vigorously advocated for their respective clients. At different times in these

     proceedings, the parties unsuccessfully attempted to settle their dispute.             Those

     negotiations gained added impetus following the Court’s August 7 Order and were

     facilitated by mediation held between the parties on December 16, 18, and 22, 2020.

     Counsel for the parties also continued to meet and confer while mediation was ongoing.

     The parties exchanged multiple drafts of the proposed Decree and the Agreement and both

     sides made compromises to reach consensus. The arms-length negotiation was ultimately

     successful because the parties were able to arrive at a resolution that promotes safety in the



                                                   3
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 11 of 23                      PageID 3188




     Jail and protects Class and Subclass members from COVID-19, while also allowing

     Defendants flexibility to operate the Jail as required by law.

         B. The Complexity, Expense, and Likely Duration of the Litigation Favor
            Settlement

             Combating the novel coronavirus and the worst pandemic in over a century in a

     congregate setting, such as the Jail, has raised complex factual and legal issues that require

     an urgent resolution that favors settlement. The Settlement resolves these pressing issues

     quickly and avoids extensive additional discovery which is already underway.

             The Settlement resolves concerns regarding the safety of the Plaintiffs and the

     members of the Class and Subclass and ensures that they will continue to be safe for the

     duration of the pandemic by providing mechanisms for continued reporting and inspections

     by the Court-appointed Independent Inspector. Absent a determination by the Court, the

     Decree will remain in place for the duration of the pandemic and does not terminate until

     the pandemic is declared over or a vaccine is offered to all detainees housed at the Jail. See

     Ex. B at ¶¶ 28–29.

             The Settlement also avoids extensive discovery, including a forthcoming

     production from Defendants of electronically stored information (ESI) that will include a

     large quantity of emails and related documents, and eight depositions, which Plaintiffs have

     already noticed. In addition, absent approval of the Settlement, the parties will need to

     continue to conduct ongoing expert discovery regarding scientific questions related to the

     spread of COVID-19, including via airborne particles through the ventilation and air

     filtration systems in the Jail.

             In addition, the Settlement obviates the need to resolve the appropriate legal

     standard applicable to Plaintiffs’ claims, which the Court previously declined to reach. See


                                                   4
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 12 of 23                     PageID 3189




     ECF No. 124, Pg.ID 2821. If, instead of settling, the parties were obligated to litigate this

     issue, it would impose further on the Court’s time at considerable expense to the parties.

     For these reasons, both sides agree that the complexity, expense, and likely duration of this

     litigation favor settlement.

        C. The Parties Have Engaged in Sufficient Discovery for Plaintiffs to Gauge the
           Adequacy of Settlement

            Whether the parties have engaged in sufficient discovery for Plaintiffs to gauge the

     adequacy of the Settlement turns on whether Plaintiffs have “obtained a sufficient

     understanding of the case to gauge the strengths and weaknesses of the claims and the

     adequacy of the settlement.” N.Y. State Teachers' Ret. Sys. v. Gen. Motors Co., 315 F.R.D.

     226, 236 (E.D. Mich. 2016). Plaintiffs have taken three depositions and served three sets

     of Requests for Production, totaling twenty-four Requests, as well as nine interrogatories.

     See ECF No. 57-1– ECF No. 57-5. Defendants have produced nearly 3,000 pages of

     documents. In addition, the factual record was developed in numerous hearings before the

     Court, including a hearing involving testimony from the Independent Inspector and another

     two-day evidentiary hearing which entailed live testimony from six witnesses. See ECF

     No. 108; ECF No. 111.

            Discovery is ongoing, but Plaintiffs have had a meaningful opportunity to gauge

     the strengths and weaknesses of their claims, and they have concluded that a settlement is

     adequate. The Decree addresses Plaintiffs’ concerns because it imposes numerous fail-

     safes intended to protect the members of the Class and Subclass from COVID-19. First, it

     requires the Jail to provide regular reporting regarding the population of the Jail and the

     impact of COVID-19 on the Jail’s population. See Ex. B at ¶¶ 4–5. Second, the Decree

     calls for unannounced inspections at regular intervals by the Court-appointed Independent


                                                  5
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 13 of 23                         PageID 3190




     Inspector. The Independent Inspector is empowered to conduct inspections commensurate

     and in accordance with the Court’s June 18, 2020 Order, ECF No. 56. In addition, the

     Independent Inspector will monitor the continuing work of the Jail’s Expeditor to evaluate

     Class and Subclass members for consideration of release on less restrictive conditions other

     than detention. See id. at ¶ 8. Pursuant to the terms of the Decree, Defendants are obligated

     to use their best efforts to implement the recommendations of the Independent Inspector or

     to provide a written explanation for why, despite using their best efforts, Defendants are

     unable to do so. The Independent Inspector will opine in subsequent visits whether

     Defendants have undertaken their best efforts.

             In addition, the Decree provides machinery to ensure that the ventilation and air

     flow in the Jail is safe, see id. at ¶ 13, provisions to ensure that there is adequate testing for

     COVID-19 in the Jail, reporting of the results of that testing, and appropriate quarantining

     procedures, see id. at ¶¶ 14–18, and it ensures that Class and Subclass members will

     continue to receive adequate hygiene and personal protective equipment. See id. at ¶ 19.

     Further, the Decree ensures that the Independent Inspector will pay particular attention to

     the Jail’s efforts to maximize social distancing. See id. at ¶ 20.

             The parties have also agreed that they will endeavor to resolve any dispute

     regarding the Decree promptly and will only have recourse to the Court in the event of an

     emergency or if they cannot reach a resolution themselves. Independently, the underlying

     case will be stayed upon entry of the Decree unless and until Plaintiffs seek enforcement

     of the Decree. This mechanism provides further comfort to Plaintiffs that Defendants will

     endeavor in good faith to uphold their obligations as set forth in the Decree and that, in the




                                                     6
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 14 of 23                        PageID 3191




     event of a dispute, Plaintiffs can quickly have recourse to the Court, which is particularly

     important in light of the urgency required to confront the pandemic.

         D. Likelihood of Success on the Merits

             When inquiring into the likelihood of success on the merits for purposes of

     approving the Settlement, the Court “[weighs] the plaintiff’s likelihood of success on the

     merits against the amount and form of the relief offered in the settlement.” UAW, 497 F.3d

     615, 631 (quoting Carson v. Am. Brands, Inc., 450 U.S. 79, 88 (1981)). The question is

     ultimately “whether the parties are using settlement to resolve a legitimate legal and factual

     disagreement.” Id at 632.

             The parties are settling to resolve legitimate factual and legal disagreements. There

     have been significant factual disagreements between the parties about the conditions in the

     Jail. Indeed, “[b]ecause of the dramatically different descriptions of the way in which

     detainees were being confined at the Jail when this matter was filed, the Court allowed the

     factual record related to [Plaintiffs’ Motion for a Temporary Restraining Order] to be

     further developed,” ECF No. 124, Pg.ID 2804, and the Court ordered an independent

     inspection of the Jail. ECF No. 45, Pg.ID 734. Based on the Independent Inspector’s

     findings, the testimony offered at the Court’s evidentiary hearing, and the documents

     offered into evidence, the Court made findings regarding the way in which people are being

     detained at the Jail. See ECF No. 124, Pg.ID 2804. Still, the parties have continued to

     dispute the extent to which Class and Subclass members are safe in the Jail.

             The Settlement also resolves difficult and novel legal questions about which the

     parties disagree. The parties provided the Court with extensive briefing and oral argument

     regarding the legal standard applicable in this case. Plaintiffs allege that their constitutional

     rights under the Fourteenth Amendment and their statutory rights under Title II of the ADA

                                                    7
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 15 of 23                            PageID 3192




     and Section 504 of the Rehab Act are being violated because of their detention in the Jail

     during the COVID-19 pandemic. Specifically, Plaintiffs brought four independent claims

     for release: (i) unconstitutional punishment in violation of the Fourteenth Amendment;

     (ii) unconstitutional   confinement      in   violation    of   the    Fourteenth     Amendment;

     (iii) discrimination on the basis of disability in violation of the ADA; and

     (iv) discrimination on the basis of disability in violation of the Rehab Act. Among other

     things, the parties disagreed about the standard applicable to pre-trial detainees under the

     Fourteenth Amendment as well as the availability of the ADA and Rehab Act for habeas

     relief.

               The parties are also relying on the Settlement to ensure a quick and effective

     resolution to their dispute in light of the uncertainty and threat from the ongoing pandemic.

     Tennessee was recently “ground zero” in the nation’s virus surge.1 In light of the thorny

     factual and legal difficulties that this case presents, absent the Settlement months could

     pass before a judgment on the merits might be reached. The Settlement is the most efficient

     and effective way in which to ensure that Plaintiffs and the Class and Subclass members

     are safe now and for the duration of the pandemic.

         E. Class Counsel and Class Representatives Agree that the Settlement Is
            Favorable

               In their reasoned, professional judgment, counsel for both parties agree that the

     benefits of the Settlement outweigh the risks of continued litigation. Plaintiffs’ counsel




     1
         Dan Levin and Juliana Kim, “Tennessee Is ‘Ground Zero’ in the Nation’s Virus Surge, and Christmas
         Could Make it Worse, The Governor Warns,” The New York Times (Dec. 22, 2020), available at
         https://www.nytimes.com/live/2020/12/22/world/covid-19-coronavirus/tennessee-is-ground-zero-in-
         the-nations-virus-surge-and-christmas-could-make-it-worse-the-governor-warns.


                                                      8
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 16 of 23                      PageID 3193




     have also consulted with the Class representatives, who all agree that the Settlement is

     more beneficial than the risks of further litigation.

        F. Reaction of Absent Class and Subclass Members

              After consulting with the Class representatives, Plaintiffs’ counsel have no

     knowledge of any objections by absent Class and Subclass members. Any objecting absent

     Class and Subclass members will have the opportunity to do so throughout the notice-and-

     objection process explained below.

        G. The Settlement Serves the Public Interest

              The Settlement resolves the parties’ disputes and provides immediate relief to

     medically vulnerable people in the Jail who are in danger of severe consequences should

     they become infected with the novel coronavirus. The Decree contains detailed, concrete

     steps that Defendants will undertake to protect against the virus’ spread in the Jail. There

     is always a risk that jail outbreaks may spill into the community outside the jail as staff,

     visitors, and incarcerated people cycle in and out of the facility. The Decree will therefore

     also help to minimize the spread of COVID-19 in Shelby County and Tennessee more

     broadly. This factor weighs strongly in favor of approving the Settlement, particularly in

     light of the especially difficult public health crisis that the State of Tennessee is currently

     confronting.

        II.      Reasonable Notice to the Class Requires Posting Notices In the Jail

              “The court must direct notice in a reasonable manner to all class members who

     would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1). Two forms of notice are

     attached hereto as Exhibits D and E. The first version, Exhibit D, is written in plain text

     and is intended to be understood by individuals with a fifth grade or lower literacy level

     (the “Plain Text Notice”). The second version, Exhibit E, is slightly more complex, and is

                                                    9
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 17 of 23                       PageID 3194




     intended to be understood by individuals who read at a higher literacy level (the “Detailed

     Notice” and together with the Plain Text Notice, the “Notices”).

            The manner of providing notice is reasonable when it “apprise[s] the . . . members

     of the class of the terms of the proposed settlement so that class members may come to

     their own conclusions about whether the settlement serves their interests.” UAW, 497 F.3d

     at 630 (internal quotation marks omitted); see also In re Gen. Tire & Rubber Co. Sec. Litig.,

     726 F.2d 1075, 1086 (6th Cir. 1984) (upholding notice that “described the terms of the

     settlement, the reasons for [class representatives’ decision to settle], the legal effect of the

     settlement and the rights of the [class members] to voice their objections”). “Due process

     does not, however, require actual notice to each party intended to be bound by the

     adjudication of a representative action.” Fidel v. Farley, 534 F.3d 508, 514 (6th Cir. 2008)

     (emphasis in original); see also In re S. Ohio Corr. Facility, 173 F.R.D. 205, 211–12 (S.D.

     Ohio April 22, 1997) (finding manner of notice reasonable where “[d]efendants posted a

     copy of the notice in a conspicuous place in the cellblocks of all the Ohio adult male

     prisons”).

            In UAW, the Sixth Circuit concluded notice was “reasonably calculated, under all

     the circumstances, to apprise interested parties of the pendency of the action and afford

     them an opportunity to present their objections” because “[t]he notice . . . clearly explained

     its purpose, discussed the nature of the pending suit and proposed class and accurately

     summarized the 76-page settlement agreement and incorporated exhibits in a little over

     four pages.” UAW, 497 F.3d at 629–30. Additionally, “enclosed with the notice was a

     copy of the settlement agreement, ensuring that [class members] would have full access to

     the very document the district court would examine at the fairness hearing.” Id. at 630.



                                                   10
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 18 of 23                    PageID 3195




     Here, the substance of the two forms of the notice is adequate. Like in UAW, the Detailed

     Notice discusses the suit and summarizes the Decree in less than four pages. The Plain

     Text Notice discusses the suit and summarizes the Decree in ten pages that are accessible

     and easy to understand. Also like in UAW, the Class members will have the opportunity

     to review the full Decree should they choose to do so.

            The manner of notice is also reasonably calculated to apprise interested parties of

     the Decree and give Class and Subclass members an opportunity to object. The Parties

     have prepared two versions of the notice to ensure all Class and Subclass members can

     understand the terms of the settlement, irrespective of literacy level, education level, and

     language. The Plain Text Notice is intended to be understood by individuals with a fifth

     grade or lower literacy level, while the Detailed Notice is slightly more complex, and is

     intended to be understood by individuals who read at a higher literacy level. The Plain

     Text Notice will be posted in both English and Spanish to ensure all Class and Subclass

     members can understand the contents. The Plain Text Notice will be posted in each of the

     housing units of the Jail.

            Next to each posting, there will be a message indicating that the pod counselor has

     copies of the Detailed Notice, the Consent Decree, and the Court Order defining the Class

     and Subclass for detainees to review. Each pod counselor will retain copies of the English

     and Spanish versions of the Notices, the Consent Decree, and the Court Order defining the

     Class and Subclass. Each pod counselor will maintain these copies and will provide

     detainees with access to review these copies upon request. In this way, Class and Subclass

     members will be able to access the Notices and the Consent Decree, much like the proposed




                                                 11
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 19 of 23                     PageID 3196




     UAW class members could access the notice and the 76-page settlement agreement that the

     notice summarized.

            The Notices explain in simple terms that Class and Subclass members can object to

     the terms of the Consent Decree by writing out their objections and mailing them to the

     Court. The Notices also provide a toll-free phone number that Class and Subclass members

     can call from the Jail to discuss the Settlement with Plaintiffs’ counsel.

            In the event the Court enters the Consent Decree, the Jail will modify these

     procedures. The Jail will post a message in the communal areas that indicates the Consent

     Decree is available for review upon request from a pod counselor. The Jail will maintain

     a copy of the Consent Decree with each pod counselor until the Consent Decree is no longer

     in place. Providing notice in this manner is reasonably calculated to apprise all current and

     future members of the Class and Subclass of the terms of the settlement.

                                           CONCLUSION

            For the foregoing reasons, the parties respectfully request that the Court grant their

     joint Motion.

     Dated and jointly and respectfully submitted this 22nd day of January, 2021.




                                                  12
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 20 of 23         PageID 3197




                                      PENTECOST, GLENN & MAULDIN, PLLC

                                By:   /s/ Nathan D. Tilly
                                      James I. Pentecost (#11640)
                                      Nathan D. Tilly (#31318)
                                      J. Austin Stokes (#31308)
                                      162 Murray Guard Drive, Suite B
                                      Jackson, Tennessee 38305
                                      (731) 668-5995

                                      AND

                                      Marlinee C. Iverson (#18591)
                                      Bridgett L. Stigger (#29415)
                                      Shelby County Attorney’s Office
                                      160 North Main Street, Suite 950
                                      Memphis, TN 38103
                                      (901) 222-2100


                                      Attorneys for Respondents-Defendants




                                        13
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 21 of 23                    PageID 3198




                                                  AMERICAN CIVIL LIBERTIES UNION

                                           By:    /s/ Andrea Woods
                                                  Andrea Woods
                                                  125 Broad Street, 18th Floor
                                                  New York, NY 10004
                                                  Telephone: (212) 549-2500
                                                  awoods@aclu.org


      Brice M. Timmons (Bar No. 29582)                Amreeta S. Mathai
      Black McLaren Jones Ryland & Griffee,           Jeffery P. Robinson
      A Professional Corporation                      American Civil Liberties Union
      530 Oak Court Dr. Suite 360                     125 Broad Street, 18th Floor
      Memphis, TN 38117                               New York, NY 10004
      Telephone: (901) 762-0535                       Telephone: (212) 549-2500
      Facsimile: (901) 762-0527                       amathai@aclu.org
      btimmons@blackmclaw.com                         jrobinson@aclu.org

      Josh Spickler (Bar No. 021019)                  Zoe Brennan-Krohn
      Wesley Dozier (Bar No. 037735)                  American Civil Liberties Union
      Just City                                       39 Drumm Street
      P.O. Box 41852                                  San Francisco, CA 94111
      Memphis, TN 38174                               Telephone: (415) 343-0769
      Telephone: (901) 206-2226                       zbrennan-krohn@aclu.org
      josh@justcity.org
                                                      Maria Morris
      Steven John Mulroy (Bar No. 28831)              American Civil Liberties Union
      Bredesen Professor of Law                       915 15th Street N.W., 7th Floor
      Cecil C. Humphreys School of Law,               Washington, D.C. 20005
      University of Memphis                           Telephone: (202) 548-6607
      1 N. Front St.                                  mmorris@aclu.org
      Memphis, TN 38103
      Telephone: (901) 603-8779                       Thomas H. Castelli (Bar No. 24849)
      smulroy@memphis.edu                             Stella Yarbrough (Bar No. 33637)
                                                      ACLU Foundation of Tennessee
                                                      P.O. Box 120160
                                                      Nashville, TN 37212
                                                      Telephone: (615) 320-7142
                                                      tcastelli@aclu-tn.org
                                                      syarbrough@aclu-tn.org




                                                 14
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 22 of 23   PageID 3199




     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
     Joseph Bial*
     2001 K Street NW
     Washington, D.C. 20006-1047
     Telephone: (202) 223-7300
     Fascimile: (202) 223-7420
     jbial@paulweiss.com

     Darren Johnson*
     Meredith L. Borner
     Jonathan M. Silberstein-Loeb
     Edward C. Robinson, Jr.
     1285 Avenue of the Americas
     New York, NY 10019-6064
     Telephone: (212) 373-3000
     Fascimile: (212) 757-3990
     djohnson@paulweiss.com
     mborner@paulweiss.com
     jsilberstein-loeb@paulweiss.com
     erobinson@paulweiss.com


     * = pro hac vice application forthcoming


     Attorneys for Petitioners-Plaintiffs




                                                15
Case 2:20-cv-02359-SHL-atc Document 161 Filed 01/22/21 Page 23 of 23             PageID 3200




                                CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing was served on Defendants via the

     Court’s ECF system on this the 22nd day of January, 2021.




                                                /s/ Andrea Woods
